*On the second ground, it was the opinion of the court that neither the submission nor the report were vacated by the appeal, but that the report was open to the same exceptions as in the court below. Motion overruled.
The defendant then took sundry exceptions to the report, some of which were sustained ; and it appearing that payments had been made by the defendant for the benefit of the estate, which had not been submitted to the commissioner, in consequence of the vouchers not being in the possession of defendant, the ease was referred to the same commissioner for re-examination and report at the next term.